Citation Nr: 0510285	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for cardiovascular 
disease as secondary to service-connected post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to April 1969.  He died in March 2001.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the St. Louis, 
Missouri , Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, among other determinations, denied 
entitlement to service connection for the cause of the 
veteran's death.  

In May 2002 the RO, in pertinent part, denied entitlement to 
service connection for cardiovascular disease as secondary to 
service-connected PTSD for accrued benefits purposes.  While 
the appellant has filed a notice of disagreement with the 
above determination in December 2002, the RO has yet to issue 
a statement of the case in response thereto.

In an April 2003 presentation, the appellant's representative 
raised the additional issue of entitlement to Dependency and 
Indemnity Compensation (DIC) pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 2002).  That matter has not been 
developed or certified for appellate review and is not 
inextricably intertwined with the issue properly before the 
Board.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994); Parker v. Brown, 
7 Vet. App. 116 (1994)  The issue of entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002) 
is referred to the RO for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

It appears that the VCAA is applicable to the issue on 
appeal because the appellant's claim was received after 
November 9, 2000, the effective date of the new law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf, and provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)).  

The record shows that in December 2001 the RO issued a VCAA 
notification letter that substantially satisfies the 
requirements of the VCAA.  


Development of the Evidence

As shown on the official certificate of death, the cause of 
the veteran's death was heart failure due to ischemic 
cardiomyopathy due to coronary artery disease.  Alcohol abuse 
was listed as a contributory cause of death.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 100 percent since October 1995; and for residuals of a 
laceration of the left great toe, evaluated as 
noncompensable.  

An appeal was pending at the time of the veteran's death for 
service connection for cardiovascular disease, including as 
secondary to PTSD and Agent Orange exposure.  In November 
2001 the Board remanded that issue to the RO for additional 
evidentiary development and readjudication.  The veteran died 
while the appeal was still pending.  

The claim is based on the contention that the cardiovascular 
disease that claimed the veteran's life was caused by his 
service-connected PTSD and exposure to Agent Orange in 
service.  

Although the veteran died before a VA examination requested 
by the Board's remand to determine the etiology of 
cardiovascular disease could be conducted, a VA medical 
opinion dated in February 2003 based on a review of the 
veteran's voluminous appellate file was obtained.  The 
examiner concluded that cardiovascular disease was not 
manifest until more than one year after separation from 
service and that neither PTSD nor Agent Orange exposure 
during service caused or contributed to its onset.  

He expressed the belief that cardiovascular disease was 
instead caused by excessive smoking, heavy alcohol intake and 
a genetic predisposition.  

The February 2003 opinion did not proceed to the further 
question of whether PTSD caused either alcohol abuse or 
excessive smoking for the purpose of granting secondary 
service connection.  The appellant, however, has raised that 
issue, arguing in subsequent communications that the 
veteran's indulgence in alcohol abuse and excessive smoking 
were the result of his PTSD.  

The Board therefore finds that in view of the VA medical 
opinion and the appellant's contentions on appeal, the 
question of whether PTSD caused either alcohol abuse or 
excessive smoking was proximately due to or the result of 
service-connected PTSD must be developed and adjudicated as 
part of its determination as to the cause of the veteran's 
death.  The Board is obligated to seek out all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Douglas v. Derwinski, 
2 Vet. App. 103 (1992) aff'd in part and vacated in part on 
reconsideration en banc, 2 Vet. App. 435 (1992).  

As to alcohol abuse, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, for claims filed 
after October 31, 1990, payment of compensation for a 
disability or death that is a result of a veteran's own 
alcohol or drug abuse.  However, the United States Court of 
Appeals for the Federal Circuit (CAFC) has held that service 
connection can be granted for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  

Such an award may be made "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Allen at 1381.  

With respect to tobacco-related disability, the Board notes 
that for claims filed after June 9, 1998, Congress has 
prohibited the grant of service connection for disability due 
to the use of tobacco products during the active service.  38 
U.S.C.A. § 1103(a) (West 2002).  However, the VA General 
Counsel has held that neither 38 U.S.C. § 1103(a) nor its 
implementing regulations at 38 C.F.R. § 3.300 bar a finding 
of secondary service connection for a disability related to 
use of tobacco products after service.  See VAOPGCPREC 6-03.  

According to the General Counsel opinion, where secondary 
service connection for disability due to smoking is at issue, 
adjudicators must resolve (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use 
of tobacco products caused by the service-connected 
disability.  If these questions are answered in the 
affirmative, the secondary disability may be service 
connected. VAOGCPREC 6-03.  

The February 2003 VA medical opinion must therefore be 
supplemented by an opinion based on a further review of the 
medical record for the purpose of determining whether 
secondary service connection for alcohol or tobacco abuse is 
warranted.  The appellant should first be accorded an 
opportunity to submit any additional evidence available 
concerning the time of onset and the cause of the veteran's 
smoking and alcohol use.  




As the Board noted above, the RO has yet to issue a statement 
of the case addressing the veteran's notice eof disagreement 
with its August 2002 denial of entitlement to service 
connection for cardiovascular disease as secondary to 
service-connected PTSD.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should accord the 
appellant an opportunity to provide any 
evidence available to her that pertains to 
the claim.  The VBA AMC should 
specifically request that she provide a 
history of the veteran's nicotine 
dependence addressing whether he used a 
nicotine product such as cigarettes before 
military service, the approximate date on 
which he first started using a nicotine 
product, the 

amount of cigarettes he smoked, the length 
of time after military service he 
continued to use a nicotine product, 
whether he stopped using a nicotine 
product after service, and, if so, the 
approximate date or dates on which he may 
have resumed using them.  

2.  The VBA AMC should accord the 
appellant an opportunity to provide 
similar evidence regarding the veteran's 
use of alcohol.  

3.  Regardless of whether the appellant 
provides the above information, the VBA 
AMC should arrange for a review of the 
record by an appropriate medical 
specialist, including on a fee basis if 
necessary, for the purpose of obtaining a 
further medical opinion as to whether 
there is a causal or contributory 
relationship between the service-connected 
PTSD and the onset of cardiovascular 
disease.  

It is requested that the reviewing 
medical specialist address the following 
matters:  

(a)  Is it at least as 
likely as not that the 
veteran's service-connected 
PTSD caused him to use 
alcohol after service?  

(b)  If so, is it at least 
as likely as not that the 
post-service use of alcohol 
as a result of the service-
connected PTSD caused or 
was a substantial factor in 
causing the development 
and/or aggravation of 
coronary artery disease?  

(c)  Is it at least as 
likely as not that coronary 
artery disease would not 
have occurred but for the 
post-service use of alcohol 
associated with the 
service-connected PTSD?  

(d)  Is it at least as 
likely as not that the 
veteran's service-connected 
PTSD caused him to use 
tobacco products after 
service?  

(e)  If so, is it at least 
as likely as not that the 
post-service use of tobacco 
products as a result of the 
service-connected PTSD 
caused or was a substantial 
factor in causing the 
development and/or 
aggravation of coronary 
artery disease?  

(f)  Is it at least as 
likely as not that coronary 
artery disease would not 
have occurred but for the 
post-service use of tobacco 
products associated with 
the service-connected PTSD?  



The opinions expressed by 
the medical specialist must 
be accompanied by a 
complete rationale and must 
include a detailed 
discussion of the facts of 
the case as shown in the 
record, with reference to 
relevant medical literature 
where appropriate.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The VBA AMC should issue a statement 
of the case addressing the appellant's 
notice of disagreement with the August 
2002 RO denial of entitlement to service 
connection for cardiovascular disease as 
secondary to service-connected PTSD for 
accrued benefits purposes.  The appellant 
must be advised of the need to timely 
file a substantive appeal if she wishes 
appellate review of her claim.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

